DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15, 17, 19, 20, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections under 35 USC 101 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15, 17, 19, 20, and 22 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotan-Cohen et al. (US 2017/0140285).

Regarding claim 1, Dotan-Cohen teaches:
A device, comprising: 
a processing circuit (600); 
a computer memory storing information from a number of computer applications executed by the processing circuit ([0038]); and 

interpret raw data from the number of computer applications using a natural language processing mechanism or text summarization techniques (FIG. 2, 260, FIG. 3 – 4, [0041] automatic speech recognition, [0107] user activity information includes text sources); 
obtain user activity data and user availability data from the interpreted raw data (430 - 450); 
store the user activity data and the user availability data in the computer memory as database information (460); 
access, from the computer memory, the database information including records corresponding to user activity data, user availability data, and events of interest in a geographic area, wherein the database information is provided by the number of applications (510, [0027] – [0028] location and time are accounted for); 
process the database information comprising the records corresponding to the events in the geographic area (520); 
train a machine learning model having features based in part on user preference data in the records in the database information, the user preference data being based on user availability data and user activity data associated with various applications, the user activity data comprising historical events engaged in by a device user, each of the historic events comprising a historical activity attribute and a historical time attribute, the records comprising time attributes and activity attributes for events, and the features comprising a feature value for the user availability data and the user activity data from the user preference data and a likelihood that a user will engage in an event with a time attribute corresponding to at least one of the historical time attributes of the historical events ([0051] – [0060]); 
apply the trained machine learning model to the accessed database information related to the user activity data, the user availability data and the events of interest in the geographic area  ([0051] – [0060]); 
([0025], [0070] - [0086]), and both of: 
the event of interest having an activity attribute similar to a historical activity attribute of at least one of the historical events engaged in by the apparatus user, the at least one of the historical events having a historical time attribute corresponding with the time attribute of the event of interest ([0079] – [0086]); and 
the event of interest having a time attribute similar to a historical time attribute of at least one of the historical events engaged in by the apparatus user, the at least one of the historical events having a historical activity attribute corresponding with the activity attribute of the event of interest ([0070] – [0078]); 
generate recommendation data for one or more events of interest in the geographic area in the identified records (530); 
display, on a display device of the device, the recommendation data and a selectable option for each event of the one or more events ([0138] display, [0091]); and 
store one or more entries in a calendar application executed by the processing circuit based upon one or more user selections of one or more selectable options on the displayed recommendation data ([0138] display, [0091], claim 4).
Regarding claim 2, Dotan-Cohen teaches:
The device of claim 1, comprising logic operative to cause the processing circuit to compare the identified records with the user availability data to determine whether there is an ([0101]).
Regarding claim 3, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to cause the processing circuit to use the machine learning model to determine a likelihood that an event is an event of record and determine that an event is an event of interest based upon the likelihood ([0025], [0070] - [0086]).
Regarding claim 4, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to cause the processing circuit to update the machine learning model in response to the one or more user selections ([0071] model updated based on user activity).
Regarding claim 5, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to cause the processing circuit to group into clusters of historical events of the user activity data ([0051] teaches clustering of activity data).
Regarding claim 6, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to instruct a communication application to generate a communication directed towards an event leader ([0143] communications are initiated).
Regarding claim 7, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to identify records having events of interest by comparing clusters of the user availability data with a date attribute, a time attribute, or both the date attribute and the time attribute ([0070] – [0078]).
Regarding claim 8, Dotan-Cohen teaches:
The device of claim 1 comprising logic operative to identify records having events of interest based upon a comparison between attribute data within a record and clusters of the user activity data being stored in the various applications ([0025], [0051], [0070] - [0086]).

Regarding claim 9, Dotan-Cohen teaches monitoring of mobile devices ([0030], [0035]) and the remaining limitations of claims 9 – 14 as described above with respect to the corresponding subject matter of claims 1 – 8.

Regarding claims 15, 17, and 19, Dotan-Cohen teaches a computer system (FIG. 2) performing the method as detailed in the rejections of the corresponding subject matter in claims 1 – 8 above.

Regarding claim 20, Dotan-Cohen teaches:
The computer-readable storage medium of claim 15, comprising instructions that when executed cause the system to: 
store a contact in a contacts portions for an event leader ([0091] – [0096] teaches automatically initiating updating of personalized content including inference of contacts).
Regarding claim 22, Dotan-Cohen teaches:
The device of claim 1, wherein the logic is further operative to cause the processing circuit to: 
analyzing textual information provided by an application of the number of applications ([0041], [0107]); and 
generating a vector of attributes including an activity attribute ([0068] discusses feature vectors).
Regarding claim 23, Dotan-Cohen teaches:

analyze textual information provided by an application of the number of applications ([0041], [0107]); and 
generate a vector of attributes including an activity attribute ([0068] discusses feature vectors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624